Citation Nr: 1221908	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-06 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to increased rating for a right knee total replacement due to right knee degenerative joint disease, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for post-traumatic degenerative disc disease and degenerative arthritis of the lumbar spine, currently evaluated as 20 percent disabling.

3.  Entitlement to increased ratings for post-traumatic degenerative disc disease and degenerative arthritis of the cervical spine, evaluated as 10 percent disabling prior to October 22, 2008 and as 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and May 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  Following a June 2009 Travel Board hearing, this case was remanded in January 2010.  

The claims for increased evaluations for lumbar spine and cervical spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected right knee total replacement is not manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity, ankylosis, extension limited to 30 degrees, or nonunion of the tibia and fibula with loose motion requiring a brace.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a right knee total replacement due to right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010 and 5055 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the appealed December 2006 rating decision predated the corrective September 2008 notice letter addressing the right knee claim.  The contents of this letter are otherwise fully compliant with 38 C.F.R. § 3.159(b) and Dingess/Hartman, and the case was subsequently readjudicated in a January 2009 Statement of the Case and a May 2011 Supplemental Statement of the Case.  The Board also notes that the type of evidence needed to support an increased evaluation claim was addressed at the June 2009 hearing.  Accordingly, there are no notice deficiencies requiring corrective action in this case.  See Mayfield v. Nicholson, supra.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA and private medical records concerning the Veteran's right knee disability have been obtained, and there is no indication of additional relevant treatment records concerning the right knee.  The Veteran was also afforded fully comprehensive VA examinations in August 2006 and October 2008.  Unlike the spine claims, as described below, there is no indication from the Veteran's own statements or from the recently obtained medical evidence that the disability has significantly worsened since October 2008, and a further remand for a VA examination on this claim is not "necessary."  38 C.F.R. § 3.159(c)(4); VAOPGCPREC 11-95 (April 7, 1995).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, service connection was granted for degenerative joint disease of the right knee as secondary to the Veteran's service-connected left knee traumatic arthritis in a May 2000 rating decision, with a 20 percent evaluation effective as of September 1999.  The Veteran subsequently underwent a right total knee replacement in July 2005.  Subsequently, in a November 2005 rating decision, the RO granted a 100 percent evaluation as of July 2005 and a 30 percent evaluation as of August 2006.  The 30 percent evaluation remains in effect and is at issue on appeal.

In its rating decisions, the RO has cited to 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5055 in determining the appropriate rating for the right knee disability.

Under Diagnostic Code 5010, arthritis due to trauma and substantiated by x-ray findings is rated as degenerative arthritis under Diagnostic Code 5003, under which degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Diagnostic Code 5003 also allows for evaluation in cases where there is an absence of limitation of motion.  With x-ray evidence of involvement of two or more major joins or two or more minor joint groups, a 10 percent evaluation is warranted.  With x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  

Diagnostic Code 5055 concerns the prosthetic replacement of the knee joint.  For one year following implementation of the prosthesis, a 100 percent evaluation is assigned.  A 60 percent evaluation is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, rating by analogy under Diagnostic Codes 5256, 5261, or 5262 is warranted.  38 C.F.R. §§ 4.20, 4.27.

Preliminarily, the Board notes that Diagnostic Code 5256 concerns ankylosis, but there is no evidence of ankylosis whatsoever in the record.  Diagnostic Code 5261 concerns limitation of extension; the assigned 30 percent evaluation is warranted for extension limited to 20 degrees, and higher evaluations may be assigned for extension limited to 30 degrees (40 percent) and 45 degrees (50 percent).  However, while the Veteran has been described as having painful motion of the right knee, there is no evidence of objectively measured limitation of extension during the appellate period.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  Finally, Diagnostic Code 5262 concerns impairment of the tibia and fibula; a 30 percent evaluation is warranted for malunion with marked knee or ankle disability, while a 40 percent evaluation contemplates nonunion with loose motion requiring a brace.  However, there is no indication of impairment of the tibia and fibula in this case.

Accordingly, the Board has focused its analysis on the question of whether there exist chronic residuals consisting of severe painful motion or weakness, as contemplated by Diagnostic Code 5055.

During his August 2006 VA examination (conducted at a private facility), the Veteran reported weakness and pain in the knees and reported using a cane to walk.  He stated that his knee injuries had affected his recreational activities and that discomfort in his knees his work.  Notably, he had difficulty with stairs and getting in and out of a chair, and he reported occasional swelling.  Constant pain was reported, as was pain and fatigue with repetitive use.  The examination revealed very mild swelling and effusion of the right knee, with range of motion limited to 90 degrees.  The Veteran was unable to do a deep knee squat and had difficulty getting on and off the examining table, with obvious limitations on standing, walking, and squatting.  

During his October 2008 VA orthopedic examination, the Veteran described his course since his right knee replacement as stable.  He reported pain and stiffness, with no episodes of dislocation or subluxation.  Range of motion testing revealed motion from zero to 100 degrees, with pain beginning at -5 degrees of extension and 60 degrees of flexion.  Marked stiffness during testing for range of motion was noted, but there was no crepitation or instability.  The disability was described as preventing sports and having severe effects on exercise, mild effects on recreation, and no effects on chores, shopping, traveling, feeding, bathing, dressing, and toileting.

A private treatment record from one week later in October 2008 contains an annotation that the Veteran was unable to tolerate prone knee flexion to assess quadriceps and hamstring "length," with flexion and extension of "4/5" noted in terms of lower extremity myotomes.  No information was provided as to actual flexion and extension measurements, however.  A private treatment record from February 2009 indicates that the Veteran was "doing quite well" with his bilateral knee replacements, advancing his activities, and continuing to note improvements in strength.  Range of motion at that time was from zero to 100 degrees, with no varus or valgus laxity noted with stress and no anteroposterior laxity noted in 90 degrees of flexion.  

During his June 2009 hearing, the Veteran reported stiffness, tightness, and knocking of his knees but also noted that the "total knees are intact...they're still in a good place."  He did suggest that there was some looseness in the right knee.  He described only "a little bit of pain...that's usually handled through the rest of the medication I'm on."

Subsequently, a February 2010 bone scan revealed no evidence of prosthetic loosening in the right knee.  Several private medical records from March 2010 reflect continued complaints of knee pain and swelling as well.  A January 2011 VA treatment record reflects the Veteran's report that his knees were "fine," although the right patella moved a little more than it should, and he wore a band that "helps a lot."  

Taken as a whole, the Board finds that the evidence of record, both medical and lay, falls well short of demonstrating severe residuals at any time during the pendency of this appeal.  The most notable finding in this case is that of marked stiffness during the October 2008 VA examination.  At the same time, the Veteran had minimal limitation of motion, and the knee has been shown to be stable.  Also, swelling and effusion has been very mild.  The Veteran himself has described pain and several work-related effects, particularly during his August 2006 VA examination, but at his hearing he described a disability picture that was well short of severe in degree and well-managed with medication.  Consequently, there is no basis for an increased evaluation under Diagnostic Code 5055.

Several precedent opinions of the VA Office of General Counsel provide bases for the assignment of separate knee evaluations when specific symptoms are shown.  However, as the evidence of record does not show both right knee arthritis and instability, there is no basis for the assignment of separate evaluations for instability and arthritis.  See VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 (August 14, 1998).  Moreover, there is no basis for separate evaluations for flexion and extension, as the veteran does not have sufficient limitation of flexion (60 degrees) for a zero percent evaluation under Diagnostic Code 5260 or sufficient limitation of extension (5 degrees) for a zero percent evaluation under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Additionally, the Veteran has submitted no evidence showing that this disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  During his June 2009 hearing, he reported missing 25 to 35 days off from work on average for the past 30 years.  The Board concurs that this is a significant amount of time, but fully consistent with the assigned 30 percent evaluation for this one disability and the combined total evaluation of 90 percent that includes, among other disabilities, the left knee and both the cervical spine and lumbar spine disabilities.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, during his June 2009 hearing, the Veteran reported current employment as a school counselor.  This case accordingly does not raise a claim for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In short, the criteria for an evaluation in excess of 30 percent for a right knee total replacement due to right knee degenerative joint disease have not been met, and the claim must be denied.


ORDER

Entitlement to increased rating for a right knee total replacement due to right knee degenerative joint disease, currently evaluated as 30 percent disabling, is denied.


REMAND

In the January 2010 remand, the Board requested development to ensure that treatment records from multiple VA and private facilities were obtained and added to the claims file.  This development has been fully accomplished.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

That notwithstanding, the newly received evidence raises additional questions as to further development.  First, it is evident that there now exist additional relevant treatment records that are not contained in the claims file.  The most recent private treatment records contained in the claims file are dated through February 2010.  However, during VA treatment in January 2011, the Veteran reported that he was "last seen by Dr. Armstrong several mths ago" and would have follow-up treatment in six months; "is going to AK Spine, mainly for his back along with Dr. Petrerson at AFOC"; and underwent nerve ablation in November 2010 "by Dr. James at AK Spine."  The Veteran's complaints have primarily focused on the lumbar spine, but, given the repeated and general references to his "back," there is a substantial possibility that records corresponding to this recent treatment could implicate the cervical spine as well.  A further remand is thus needed to ensure that all records of recent treatment are obtained and added to the claims file.  38 C.F.R. § 3.159(c).

The Board also notes that the Veteran has not been afforded a VA examination addressing his spine disabilities since October 2008, well over three years ago.  Since that time, however, he has undergone multiple lumbosacral spine procedures, including a steroid injection in July 2009, medial branch and dorsal ramus blocks in November 2009, and dorsal ramus blocks and facet blocks in March 2010.  Moreover, as noted above, nerve ablation was reportedly performed in November 2010.  While the Board is aware that the length of time since the last examination, in and of itself, does not warrant a further examination, the Board finds it highly questionable that the October 2008 VA examination report accurately reflects the Veteran's current symptoms and severity.  A new VA examination should therefore be conducted.  38 C.F.R. § 3.159(c)(4); VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to furnish signed release forms for all private treatment providers who have treated him for his spine disabilities in the past three years.  This letter should specifically reference his reported treatment from Dr. Armstrong, "AK Spine," and "AFOC."  For each release form received from the Veteran, corresponding medical records must be requested.  If the search for such records proves unsuccessful, this must be documented in the claims file.

2.  Updated treatment records of the Veteran from the Alaska VA Health Care System (i.e., since May 2011) must also be requested and added to the claims file.  If the search for such records proves unsuccessful, this must be documented in the claims file.

3.  The Veteran then must be afforded a VA spine examination, with an appropriate examiner who has reviewed the claims file.  The examiner should note the Veteran's subjective symptoms and address the following:

A) Range of motion studies of the cervical spine and the lumbar spine must be conducted, and commentary must be provided as to the extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.

B) The frequency and duration of any doctor-prescribed bedrest (i.e., incapacitating episodes) caused by either the cervical spine and the lumbar spine must be described.  If no bedrest has been prescribed, the examiner should so state.

C) The examiner must discuss whether there are any objective neurological abnormalities associated with either the cervical spine or the lumbar spine, such as radiculopathy, other neuropathy, or bowel/bladder abnormalities.  For each identified abnormality, a description of its symptoms and severity is requested.

D) The examiner is requested to provide a discussion of the effects of the disabilities of the cervical spine and the lumbar spine, along with any associated objective neurological abnormalities, on the ability of the Veteran to secure and follow a substantially gainful occupation.

All opinions must be supported by a complete rationale in a typewritten report.

4.  The Veteran's claims for increased ratings for cervical spine and lumbar spine disorders must then be readjudicated, with consideration of whether any separate evaluations for associated objective neurological abnormalities are warranted.  If the determination of either claim is less than fully favorable, the Veteran must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


